Citation Nr: 0431786	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for photo-
allergic dermatitis.  


WITNESSES AT HEARING ON APPEAL

Appellant, his former wife, and his mother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from October 1995 
to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO granted service connection 
for photo-allergic dermatitis and assigned a noncompensable 
evaluation to this disability, effective from March 2001.  

Due to the veteran's residence, his initial compensable 
rating claim is being processed by the RO in Detroit, 
Michigan.  

This appeal is being REMANDED to the RO in Detroit, Michigan 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  


REMAND

At the separation examination conducted in January 2001, the 
veteran reported that he had previously experienced, or was 
experiencing at that time, a skin disease.  In particular, he 
noted having been diagnosed with photo-allergic dermatitis 
which had improved with treatment.  The discharge evaluation 
demonstrated that the veteran's skin was normal.  However, in 
the report of the examination, the examiner noted that a 
summary of the veteran's defects included recurrent chronic 
photo-allergic dermatitis of the lips.  

At a VA general medical examination conducted two days later 
in January 2001, the veteran gave a history of a recurrent 
rash of his lips and face since April 1999.  According to the 
veteran, his treatment had consisted of topical steroid 
creams such as hydrocortisone and triamcinolone which 
provided good relief with symptoms usually resolving within 
two days.  An evaluation of the veteran's skin demonstrated 
no evidence of rashes, lesions, inflammation, or significant 
scarring or deformity.  The examiner diagnosed photo-allergic 
dermatitis.  

Subsequent private medical records dated from June 2001 to 
December 2003, however, reflect treatment for dermatitis.  
Specifically, these reports illustrate the veteran's 
complaints of itching, burning sensation, and dryness.  
Further, objective evaluation findings involved mild erythema 
and dry flaking skin with scaling on the veteran's face 
(including his cheek, perioral area, and right neck) as well 
as a few scaly patches across his chest and arms.  

At an April 2002 treatment session, the veteran reported that 
his dermatological symptoms usually worsen in the summer and 
that he has no such problems in the winter.  At the personal 
hearing conducted before the undersigned Acting Veterans Law 
Judge at the RO in Detroit, Michigan in August 2004, the 
veteran testified that prolonged exposure to the sun or to 
extreme cold causes flare-ups of his dermatological disorder.  
Hearing transcript (T.) at 3, 7-9.  

Further review of the claims folder indicates that the 
veteran has not been accorded a specialized dermatological VA 
examination of his service-connected photo-allergic 
dermatitis.  In view of the evidence of post-service 
treatment for recurrent episodes of dermatitis following the 
essentially negative findings shown on the service separation 
and VA examinations conducted in January 2001, the Board 
concludes that a remand of the veteran's claim is necessary 
to accord him an opportunity to undergo a specialized 
dermatological VA examination to determine the current nature 
and extent of this disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered dermatological 
treatment to him since his separation 
from service in March 2001.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination 
to determine the nature and extent of the 
service-connected photo-allergic 
dermatitis.  If possible, this evaluation 
should be scheduled when this 
service-connected disorder is most 
disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 2 Vet. 
App. 405 (1994).  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
photographs of the affected area(s) 
related to the service-connected 
disorder, should be performed.  The 
photographs should be made part of the 
examination report and, as such, should 
be included in the veteran's claims 
folder.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.   
 
After reviewing the claims folder as well 
as interviewing and examining the 
veteran, the examiner should specifically 
discuss the presence (including frequency 
and extent) or absence of exfoliation, 
exudation, itching, disfigurement, 
crusting, and systemic or nervous 
manifestations.  Also, the examiner 
should discuss the extent of any 
disfigurement with regard to the 
service-connected photo-allergic 
dermatitis.  Further, the examiner should 
specifically note whether this disorder 
is exceptionally repugnant.  

Also, the examiner should discuss the 
number of feature or paired set of 
features (e.g., nose, chin, forehead, 
eyes including eyelids, ears including 
auricles, cheeks, and lips) affected by 
visible or palpable tissue loss, gross 
distortion, or asymmetry.  In addition, 
the examiner should note the measurement 
of the scar on the veteran's forehead 
(including its length and width at the 
widest part) and should discuss the 
presence or absence of the 
following:  elevated or depression on 
palpation surface contour of the scar, 
adherence of the scar to underlying 
tissue, hypo- or hyper-pigmentation of 
the scar in an area exceeding six square 
inches (39 square centimeters), abnormal 
texture of the skin (e.g., irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters), absence of underlying soft 
tissue in an area exceeding six square 
inches (39 square centimeters), 
induration or inflexibility of the skin 
in an area exceeding six square inches 
(39 square centimeters).  

Further, the examiner should discuss the 
approximate percentage of the veteran's 
entire body, as well as the approximate 
percentage of the exposed areas, affected 
by the service-connected photo-allergic 
dermatitis as well as the frequency with 
which any systemic therapy (such as 
corticosteroids or other 
immunosuppressive drugs) may have been 
required during the past 12-month period.  

3.  The RO should then re-adjudicate the 
issue of entitlement to an initial 
compensable rating for photo-allergic 
dermatitis in light of any recent 
amendments to the law, including the old 
and amended versions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806 
effective prior to and after August 30, 
2002, and Fenderson v. West, 12 Vet. App. 
119 (1999).  If the decision remains in 
any way adverse to the veteran, he and 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


